Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing received on 2/12/2021 have been accepted. 

Allowable Subject Matter
Claims 1-11 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: As detailed in section 9 of the Non-Final Rejection, Lee discloses (see Non-Final for detailed citations and claim mapping) a composite-charge positioning assembly comprising: 
a base; a forming tool that comprises a forming surface, which is configured to impart a desirable contour to a composite charge; a first charge-support arm assembly, comprising a first charge-support arm, wherein the first charge-support arm is indirectly connected to the base and is independently movable in a first direction toward or away from the base to respectively increase or decrease a height that the first charge-support arm is positioned above the base, and wherein the first charge-support arm comprises a first upper surface (upper surface of arm extension 50, fig 2), configured to contact a portion of a backside of the composite charge to hold the composite charge over the base (composite is not part of apparatus, upper can hold any of any composite, fig 2);



Lee does not disclose, however, that the first and second upper surfaces are capable of contacting first and second portions of the backside composite while the backside of the composite charge also contacts the uppermost portion of the forming surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748